UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Capital growth and current income Net asset value December 31, 2011 Class IA: $13.56 Class IB: $13.47 Total return at net asset value Russell 1000 (as of 12/31/11)† Class IA shares* Class IB shares* Value Index 1 year 2.07% 1.92% 0.39% 5 years 5.14 3.94 –12.50 Annualized 1.01 0.78 –2.64 Life 80.55 76.88 67.57 Annualized 7.06 6.80 6.14 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. † Recent performance may have benefited from one or more legal settlements. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Equity Income Fund 1 Report from your fund’s manager It was a year of extreme volatility in the capital markets. How did the fund perform in this environment? We faced our share of challenges, including turbulent conditions and a downturn in July that was harmful to the performance of many holdings in the fund’s portfolio. However, I believed that the market had unfairly punished some fundamentally strong companies based largely on fears about the weakening economy and the potential for a double-dip recession. Recognizing that patience was in order, we maintained the fund’s positions in most of these holdings. In the subsequent months, as investors were able to distinguish company-specific issues from broader market fears, these stocks rebounded. For the 12 months ended December 31, 2011, Putnam VT Equity Income Fund’s class IA shares at net asset value turned in a positive performance. What type of market environment did you face during the past 12 months? The markets were challenged by a number of unsettling events early in 2011, including a devastating natural disaster in Japan; unrest in the Middle East and North Africa; spiking oil prices; and the ongoing debt crisis in Europe. We were impressed with the resilience of the financial markets as stocks generally weathered the turmoil and performed relatively well. For the next several months, however, the markets were not as resilient. Worsening debt woes in Europe and a generally dismal outlook for global economic growth led to sharp declines across world markets. Debt issues in the United States added to the pressure as lawmakers struggled over the federal debt ceiling, and U.S. sovereign debt was ultimately downgraded by Standard & Poor’s, sending stocks plunging again. In October, the equity market staged a dramatic recovery, but the high levels of volatility that defined 2011 soon returned and continued through year-end. What strategies and stocks helped the fund’s performance? Most noteworthy was our decision to hold relatively small positions in several large financial services companies that we thought were still vulnerable to declines. Our underweight positions in Citigroup, JPMorgan Chase, Bank of America, and Goldman Sachs, the last two of which were sold before period-end, were key to the fund’s ability to outperform its benchmark. But the financials sector had its share of strong-performing stocks as well. Fund performance benefited from our investments in Alliance Data Systems and Discover Financial Services, consumer finance companies that we believed were less affected by the costs of complying with regulatory changes such as the Consumer Protection Act of 2010. As earnings for these companies improved, their stocks were among the top performers for the period. We sold our position in Discover Financial Services by the end of the period. Which holdings detracted from performance? The biggest detractor during the period was Hartford Financial Services Group, an insurance and asset management company whose prospects dimmed as long-term interest rates trended lower. Ingersoll-Rand, a diversified industrial company, also underperformed due to concerns about narrowing profit margins amid slowing global economic growth. Automobile-related stocks had disappointing results for the period as well, and our holding in Ford Motor was a significant detractor, as cyclical stocks such as this typically struggle in an environment of slowing growth. Another noteworthy detractor was OfficeMax. We initially believed this stock was attractively priced and that the company, an office supplies retailer, would benefit from a recovery in office employment. However, office employment remained weak and raw material costs led to greater-than-anticipated pricing pressures for the industry. We sold the position before period-end. What is your outlook for the market? Our long-held view is that the market in the coming years will be characterized by higher volatility and lower long-term rates of return than we experienced in the 1980s and 1990s. We will continue to try to capitalize on that volatility, maintaining our disciplined process, but also staying flexible enough to move in and out of holdings quickly as valuation characteristics change. From a macroeconomic standpoint, we believe that investors still have plenty to worry about, and we are keeping a careful eye on issues such as the ongoing European sovereign debt crisis and continued anxiety and uncertainty around U.S. deficit reductions. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Current and future portfolio holdings are subject to risk. Your fund’s manager Portfolio Manager Bartlett R. Geer is a CFA charterholder. He joined Putnam in 2000 and has been in the investment industry since 1981. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT E quity Income Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.23 $4.45 $3.36 $4.63 Ending value (after expenses) $941.00 $940.60 $1,021.88 $1,020.62 Annualized expense ratio† 0.66% 0.91% 0.66% 0.91% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Equity Income Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Equity Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Equity Income Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2012 4 Putnam VT E quity Income Fund The fund’s portfolio 12/31/11 COMMON STOCKS (90.7%)* Shares Value Aerospace and defense (2.5%) Embraer SA ADR (Brazil) 31,350 $790,647 Honeywell International, Inc. S 12,780 694,593 L-3 Communications Holdings, Inc. 6,360 424,085 Northrop Grumman Corp. S 120,960 7,073,741 Auto components (1.1%) Autoliv, Inc. (Sweden) S 29,520 1,579,025 TRW Automotive Holdings Corp. † 76,780 2,503,028 Automobiles (1.1%) Ford Motor Co. † S 364,440 3,921,374 Beverages (1.0%) Coca-Cola Enterprises, Inc. 133,190 3,433,638 Biotechnology (0.1%) Dendreon Corp. † S 65,960 501,296 Building products (0.1%) Owens Corning, Inc. † 8,410 241,535 Capital markets (2.9%) State Street Corp. 258,730 10,429,406 Chemicals (1.5%) Ashland, Inc. S 75,750 4,329,870 LyondellBasell Industries NV Class A (Netherlands) 28,270 918,492 Commercial banks (4.6%) Popular, Inc. (Puerto Rico) † 424,712 590,350 U.S. Bancorp 85,700 2,318,185 Wells Fargo & Co. 488,392 13,460,084 Commercial services and supplies (1.1%) Avery Dennison Corp. S 139,020 3,987,094 Communications equipment (2.8%) Cisco Systems, Inc. 429,740 7,769,699 Harris Corp. S 30,250 1,090,210 Tellabs, Inc. 281,080 1,135,563 Computers and peripherals (1.7%) Hewlett-Packard Co. 35,770 921,435 SanDisk Corp. † 101,800 5,009,578 Containers and packaging (0.1%) Sonoco Products Co. S 16,290 536,918 Diversified financial services (0.3%) JPMorgan Chase & Co. 30,140 1,003,725 Diversified telecommunication services (1.3%) Verizon Communications, Inc. 113,660 4,560,039 Electric utilities (1.4%) NV Energy, Inc. 196,230 3,208,361 Pepco Holdings, Inc. S 89,071 1,808,141 Electrical equipment (0.2%) Hubbell, Inc. Class B 13,480 901,273 Food and staples retail (1.5%) CVS Caremark Corp. 129,100 5,264,698 COMMON STOCKS (90.7%)* cont. Shares Value Health-care equipment and supplies (2.0%) Baxter International, Inc. 91,080 $4,506,638 Covidien PLC (Ireland) 57,532 2,589,515 Health-care providers and services (3.4%) Aetna, Inc. 107,840 4,549,770 CIGNA Corp. 113,090 4,749,780 Lincare Holdings, Inc. S 92,460 2,377,147 Quest Diagnostics, Inc. S 9,280 538,797 Hotels, restaurants, and leisure (0.2%) Wyndham Worldwide Corp. 17,110 647,271 Household durables (0.5%) Jarden Corp. S 57,140 1,707,343 Household products (2.3%) Energizer Holdings, Inc. † S 20,870 1,617,008 Kimberly-Clark Corp. S 87,470 6,434,293 Independent power producers and energy traders (1.6%) AES Corp. (The) † 476,740 5,644,602 Calpine Corp. † 7,150 116,760 Industrial conglomerates (1.3%) Tyco International, Ltd. 101,765 4,753,443 Insurance (9.7%) Aflac, Inc. 49,910 2,159,107 Alterra Capital Holdings, Ltd. (Bermuda) S 29,400 694,722 Assurant, Inc. 67,354 2,765,555 Assured Guaranty, Ltd. (Bermuda) S 63,710 837,149 Everest Re Group, Ltd. 14,930 1,255,464 Hartford Financial Services Group, Inc. (The) 171,530 2,787,363 MetLife, Inc. S 143,190 4,464,664 PartnerRe, Ltd. 48,360 3,105,196 Prudential Financial, Inc. 78,690 3,943,943 Transatlantic Holdings, Inc. 62,247 3,406,778 Validus Holdings, Ltd. 204,003 6,426,095 XL Group PLC 134,369 2,656,475 IT Services (0.1%) Western Union Co. (The) S 11,850 216,381 Leisure equipment and products (1.6%) Hasbro, Inc. S 99,500 3,173,055 Mattel, Inc. S 96,480 2,678,285 Life sciences tools and services (0.5%) Thermo Fisher Scientific, Inc. † 37,020 1,664,789 Machinery (1.8%) Eaton Corp. 32,770 1,426,478 Ingersoll-Rand PLC S 51,510 1,569,510 Parker Hannifin Corp. S 16,410 1,251,263 Stanley Black & Decker, Inc. 9,720 657,072 Timken Co. 42,720 1,653,691 Media (8.0%) Comcast Corp. Special Class A 349,400 8,231,864 Interpublic Group of Companies, Inc. (The) 930,490 9,053,668 McGraw-Hill Cos., Inc. (The) 74,180 3,335,875 News Corp. Class A 70,360 1,255,222 Time Warner, Inc. S 181,780 6,569,529 Putnam VT Equity Income Fund 5 COMMON STOCKS (90.7%)* cont. Shares Value Metals and mining (0.5%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 41,350 $1,521,267 Nucor Corp. S 5,050 199,829 Multi-utilities (0.8%) Ameren Corp. 85,930 2,846,861 Office electronics (1.1%) Xerox Corp. 492,240 3,918,230 Oil, gas, and consumable fuels (13.4%) Apache Corp. 35,690 3,232,800 Exxon Mobil Corp. 35,320 2,993,723 Hess Corp. 77,120 4,380,416 Marathon Oil Corp. 100,153 2,931,478 Marathon Petroleum Corp. 165,390 5,505,833 Newfield Exploration Co. † 5,650 213,175 Noble Energy, Inc. S 3,010 284,114 Royal Dutch Shell PLC ADR (United Kingdom) 136,810 9,999,443 Total SA (France) 288,670 14,734,003 Total SA ADR (France) 10 511 Valero Energy Corp. S 169,910 3,576,606 Paper and forest products (1.5%) International Paper Co. S 183,280 5,425,088 Personal products (1.3%) Avon Products, Inc. 264,160 4,614,875 Pharmaceuticals (5.3%) Johnson & Johnson 20,160 1,322,093 Merck & Co., Inc. 26,070 982,839 Pfizer, Inc. 712,430 15,416,981 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 30,230 1,220,083 Professional services (1.7%) Dun & Bradstreet Corp. (The) S 79,160 5,923,543 Real estate investment trusts (REITs) (2.0%) American Capital Agency Corp. R 52,210 1,466,057 Chimera Investment Corp. R S 339,770 852,823 CreXus Investment Corp. R 119,430 1,239,683 Hatteras Financial Corp. R 16,400 432,468 MFA Financial, Inc. R S 494,471 3,322,845 Semiconductors and semiconductor equipment (1.0%) Advanced Micro Devices, Inc. † 134,800 727,920 Applied Materials, Inc. 168,980 1,809,776 Lam Research Corp. † 33,130 1,226,473 Software (0.1%) Symantec Corp. † 21,360 334,284 Specialty retail (0.1%) Staples, Inc. 29,620 411,422 Tobacco (2.4%) Philip Morris International, Inc. 109,210 8,570,801 Wireless telecommunication services (1.2%) Vodafone Group PLC ADR (United Kingdom) 158,470 4,441,914 Total common stocks (cost $284,657,771) CONVERTIBLE PREFERRED STOCKS (6.0%)* Shares Value Automobiles (0.6%) General Motors Co. Ser. B, $2.375 cv. pfd. 63,280 $2,175,250 Diversified financial services (0.5%) Citigroup, Inc. $7.50 cv. pfd. 19,800 1,606,770 Electric utilities (3.3%) Great Plains Energy, Inc. $6.00 cv. pfd. 73,065 4,857,361 PPL Corp. $4.375 cv. pfd. 127,120 7,003,041 IT Services (0.8%) Unisys Corp. Ser. A, 6.25% cv. pfd. 48,514 2,910,840 Road and rail (0.8%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 348,627 3,026,082 Total convertible preferred stocks (cost $23,111,169) CONVERTIBLE BONDS AND NOTES (2.7%)* Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $2,845,000 $6,422,588 MGIC Investment Corp. cv. sr. notes 5s, 2017 2,408,000 1,447,810 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 814,000 1,647,333 Total convertible bonds and notes (cost $6,436,467) INVESTMENT COMPANIES (0.4%)* Shares Value Ares Capital Corp. 89,160 $1,377,522 Total investment companies (cost $1,386,958) SHORT-TERM INVESTMENTS (13.9%)* Shares Value Putnam Cash Collateral Pool, LLC 0.14% d 48,985,968 $48,985,968 Putnam Money Market Liquidity Fund 0.05% e 787,282 787,282 Total short-term investments (cost $49,773,250) Total investments (cost $365,365,615) Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $357,179,140. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. 6 Putnam VT E quity Income Fund Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $45,066,961 $— $— Consumer staples 29,935,313 — — Energy 33,118,099 14,734,003 — Financials 69,618,137 — — Health care 40,419,728 — — Industrials 31,347,968 — — Information technology 24,159,549 — — Materials 12,931,464 — — Telecommunication services 9,001,953 — — Utilities 13,624,725 — — Total common stocks — Convertible bonds and notes — 9,517,731 — Convertible preferred stocks — 21,579,344 — Investment companies 1,377,522 — — Short-term investments 787,282 48,985,968 — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT Equity Income Fund 7 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $47,695,184 of securities on loan (Note 1): Unaffiliated issuers (identified cost $315,592,365) $356,432,497 Affiliated issuers (identified cost $49,773,250) (Notes 1 and 6) 49,773,250 Cash 49,366 Foreign currency (cost $165,977) (Note 1) 165,708 Dividends, interest and other receivables 967,136 Receivable for shares of the fund sold 185,892 Receivable for investments sold 7,289,112 Total assets Liabilities Payable for investments purchased 6,561,180 Payable for shares of the fund repurchased 1,698,079 Payable for compensation of Manager (Note 2) 147,083 Payable for investor servicing fees (Note 2) 28,267 Payable for custodian fees (Note 2) 14,566 Payable for Trustee compensation and expenses (Note 2) 134,990 Payable for administrative services (Note 2) 891 Payable for distribution fees (Note 2) 38,400 Collateral on securities loaned, at value (Note 1) 48,985,968 Other accrued expenses 74,397 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $460,988,339 Undistributed net investment income (Note 1) 8,595,523 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (153,244,211) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 40,839,489 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $175,723,301 Number of shares outstanding 12,956,367 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.56 Computation of net asset value Class IB Net assets $181,455,839 Number of shares outstanding 13,471,504 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.47 The accompanying notes are an integral part of these financial statements. 8 Putnam VT E quity Income Fund Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $204,378) $11,532,453 Interest (including interest income of $2,185 from investments in affiliated issuers) (Note 6) 194,726 Securities lending (Note 1) 155,951 Total investment income Expenses Compensation of Manager (Note 2) 1,844,906 Investor servicing fees (Note 2) 386,727 Custodian fees (Note 2) 29,005 Trustee compensation and expenses (Note 2) 27,912 Administrative services (Note 2) 11,479 Distribution fees — Class IB (Note 2) 481,306 Other 146,670 Total expenses Expense reduction (Note 2) (30,263) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 49,654,829 Net realized loss on foreign currency transactions (Note 1) (305) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (643) Net unrealized depreciation of investments during the year (50,647,336) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $8,985,388 $7,279,655 Net realized gain on investments and foreign currency transactions 49,654,524 38,337,194 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (50,647,979) 629,994 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (3,933,072) (4,092,900) Class IB (3,487,215) (3,844,680) Decrease from capital share transactions (Note 4) (39,195,318) (46,873,616) Total decrease in net assets Net assets: Beginning of year 395,802,812 404,367,165 End of year (including undistributed net investment income of $8,595,523 and $7,030,727, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Equity Income Fund 9 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/11 .34 (.04) (.28) — .64 2.48 66 12/31/10 .25 1.31 (.26) — .65 2.02 56 12/31/09 .25 2.40 f (.13) — f .76 e 2.43 e 112 12/31/08 .30 (4.76) (.30) (.58) .78 e 2.41 e 74 12/31/07 .28 .24 (.25) (1.08) .77 e 1.79 e 74 Class IB 12/31/11 .30 (.03) (.24) — .89 2.23 66 12/31/10 .22 1.31 (.24) — .90 1.77 56 12/31/09 .23 2.37 f (.11) — f 1.01 e 2.17 e 112 12/31/08 .27 (4.74) (.26) (.58) 1.03 e 2.16 e 74 12/31/07 .24 .24 (.22) (1.08) 1.02 e 1.54 e 74 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 <0.01% 12/31/08 <0.01 12/31/07 <0.01 f Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.06 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.63% for the year ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 10 Putnam VT E quity Income Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Equity Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital growth and current income by investing mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Putnam VT E quity Income Fund 11 D) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $47,695,184 and the fund received cash collateral of $48,985,968. E) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $150,428,874 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $88,302,709 $— $88,302,709 12/31/15 42,508,670 — 42,508,670 12/31/16 19,617,495 — 19,617,495 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $305 to decrease undistributed net investment income with a decrease to accumulated net realized loss of $305. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $55,901,486 Unrealized depreciation (17,876,692) Net unrealized appreciation 38,024,794 Undistributed ordinary income 8,595,523 Capital loss carryforward (150,428,874) Cost for federal income tax purposes $368,180,953 I) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 42.8% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. 12 Putnam VT E quity Income Fund Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $31 under the expense offset arrangements and by $30,232 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $276, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $254,300,042 and $291,846,872, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 364,143 $4,951,790 429,098 $5,248,522 1,596,425 $21,566,945 596,045 $7,094,277 Shares issued in connection with reinvestment of distributions 272,940 3,933,072 325,868 4,092,900 243,181 3,487,215 307,821 3,844,680 637,083 8,884,862 754,966 9,341,422 1,839,606 25,054,160 903,866 10,938,957 Shares repurchased (2,212,568) (29,979,543) (2,421,805) (29,752,080) (3,173,690) (43,154,797) (3,047,571) (37,401,915) Net decrease Note 5 — Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Total Equity contracts $151,941 $151,941 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Total Equity contracts $(167,894) $(167,894) Total *For the reporting period, the transaction volume for warrants was minimal. Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $2,185 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $86,054,223 and $85,266,941, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . Putnam VT E quity Income Fund 13 ASU2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 8 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 14 Putnam VT E quity Income Fund Federal tax information (Unaudited) The fund designated 82.75% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT E quity Income Fund 15 16 Putnam VT E quity Income Fund The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT E quity Income Fund 17 This page intentionally left blank. 18 Putnam VT E quity Income Fund This page intentionally left blank. Putnam VT Equity Income Fund 19 This page intentionally left blank. 20 Putnam VT E quity Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Equity Income Fund 21 This report has been prepared for the shareholders H503 of Putnam VT Equity Income Fund. 272235 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
